UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4804


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL EUGENE BANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00052-MR-1)


Submitted:   July 19, 2011                 Decided:   August 9, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles   Y.    Sipe,   GOODMAN,   ALLEN,   &    FILETTI,  PLLC,
Charlottesville, Virginia, for Appellant.      Anne M. Tompkins,
United States Attorney, Richard Lee Edwards, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell Eugene Banks appeals his conviction and 108-

month sentence for three counts of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1) (2006) and

one count of possession of an unregistered firearm in violation

of 26 U.S.C. §§ 5861(d), 5845 (2006).                     For the reasons that

follow, we affirm.

              Banks, who was suspected of robbing a bank in North

Carolina in 2008, was indicted on three charges related to that

bank       robbery,   in    addition     to      the    aforementioned   firearms

charges.       He agreed to plead guilty to the firearms charges in

exchange for the Government’s agreement to move to dismiss the

bank       robbery    charges.         His       plea   agreement    contained   a

stipulation as to the offense level that Banks would receive for

the purposes of sentencing.             The plea agreement set forth a base

offense level of twenty pursuant to U.S. Sentencing Guidelines

Manual § 2K2.1(a)(4)(B) (2009); a two-level enhancement pursuant

to USSG § 2K2.1(b)(1)(A) because Banks possessed six firearms;

and    a    four-level     enhancement       pursuant    to   USSG   § 2K2.1(b)(6)

because Banks possessed a firearm in connection with another

felony offense, i.e., the bank robbery.                   The resulting offense

level stipulated to by the parties was therefore twenty-six.

Although      submitting     to   the    § 2K2.1(b)(6)        enhancement,   Banks



                                             2
chose to remain silent as to his alleged involvement in the bank

robbery.

              The        plea       agreement            further       stated       that     Banks

understood that the district court had not yet determined his

sentence, and that any estimate from any source, including his

defense attorney, was a prediction rather than a promise, and

that    the    district         court         retained    the    discretion      to     impose      a

sentence      up    to    the       statutory           maximum.       The    agreement          also

provides that         the       Government          “will    inform     the     court      and    the

probation      office         of    all        facts     pertinent      to    the     sentencing

process,       including           all        relevant      information       concerning          the

offenses      committed[.]”                  Finally,     the    parties      agreed       that    an

appropriate sentence would be one at the top of Banks’s advisory

Guidelines range.

              A magistrate judge conducted a colloquy pursuant to

Fed.    R.    Crim.      P.     11,          and   concluded     that      Banks’s      plea      was

knowing, voluntary, and supported by an adequate factual basis.

Prior to sentencing, the Probation Office issued a presentence

investigation         report        (“PSR”).              The    PSR    calculated         Banks’s

adjusted offense level at twenty-nine by noting that because

Banks    was       subject         to        the   § 2K2.1      enhancement       for      use     or

possession of a firearm in connection with a bank robbery, the

cross-reference          found          at    § 2K2.1(c)(1)        would     apply.        Because

Banks’s offense level for the bank robbery was greater than the

                                                    3
offense level found in Chapter 2 of the Guidelines, the greater

offense level (twenty-nine) applied pursuant to USSG § 2X1.1.

              Banks objected on the ground that the plea agreement

contained      a     stipulation         to    a     lower     offense          level.       The

Government, conceding that it erred in calculating the estimated

offense level in the plea agreement, stated that it stood by the

recommendation made in the agreement.

              At     sentencing,         the       district     court,          over     Banks’s

objection, asked the Government to proffer evidence supporting

the § 2K2.1(b)(6) enhancement.                      The court found as a matter of

law   that    the    cross-reference           applied,       and    calculated          Banks’s

offense      level      accordingly.           After     applying      enhancements          for

obstruction        of       justice    and      adjustments         for     acceptance        of

responsibility,             Banks’s    resulting        total       offense        level     was

twenty-eight.           With     a    criminal       history    category         of    II,   his

advisory Guidelines range was 87 to 108 months.                                  The district

court   imposed         a    108-month        sentence    and       this    timely       appeal

followed.

              On    appeal,      Banks    raises       two    claims       of    error:      that

trial counsel was ineffective for failing to advise Banks of the

possibility that he would be subject to the cross-reference; and

that the Government breached the plea agreement.




                                                4
                I.        Ineffective Assistance of Counsel

            Banks     first      argues    that       his     trial    counsel      did   not

appropriately consider the possibility of a § 2K2.1(c)(1) cross-

reference and that had he known of the possibility that he would

be sentenced under that cross-reference he would not have pled

guilty.        Thus,       he      argues,         counsel        provided    ineffective

assistance.

            Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.                      United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                     Rather, to allow for adequate

development of the record, a defendant generally must bring his

claims in a 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                  Id.;

United    States     v.    Hoyle,    33    F.3d       415,    418     (4th   Cir.    1994).

However, ineffective assistance claims are cognizable on direct

appeal    if   the        record     conclusively           establishes       ineffective

assistance.         United      States    v.       Richardson,      195    F.3d   192,     198

(4th Cir. 1999); King, 119 F.3d at 295.

            Here,      the      record    does        not     conclusively        establish

ineffective assistance of counsel.                    Banks’s claim that he would

have pled not guilty is belied by the record.                             At the start of

his   sentencing       hearing,       after         the     PSR    issued    recommending

imposition     of    the     cross-reference,             Banks      confirmed      to     the




                                               5
district court that he still wished to plead guilty.                             Thus, this

claim is not cognizable on direct review.



                            II.     Breach of Plea Agreement

              Although         Banks        argued     at     sentencing         that       the

Government breached the plea agreement, he advances a new theory

in support of that claim on appeal.                      Accordingly, our review is

for plain error.             “To establish plain error, [Banks] must show

that an error occurred, that the error was plain, and that the

error    affected       his       substantial        rights.”       United       States      v.

Muhammad,     478      F.3d    247,       249   (4th Cir. 2007).          Even       if   Banks

satisfies these requirements, “correction of the error remains

within [the court’s] discretion, which [the court] should not

exercise      .    .    .     unless      the    error      seriously     affect[s]          the

fairness,         integrity          or     public       reputation        of        judicial

proceedings.”          Id.        (internal      quotation        marks   and        citation

omitted).

              Plea agreements are grounded in contract law, and both

parties should receive the benefit of their bargain.                                      United

States   v.       Dawson,      587     F.3d     640,   645    (4th Cir. 2009).              The

government breaches a plea agreement when a promise it made to

induce the plea goes unfulfilled.                      See Santobello v. New York,

404   U.S.    257,      262       (1971).       Because      of    “constitutional          and

supervisory        concerns,”        the      government     is    held   to     a    greater

                                                6
degree of responsibility than the defendant for imprecision or

ambiguities in plea agreements.                     United States v. Garcia, 956

F.2d 41, 44 (4th Cir. 1992).               Where an agreement is ambiguous in

its terms, the terms must be construed against the government.

United   States     v.    Harvey,        791   F.2d       294,    303     (4th Cir. 1986).

However, “[w]hile the government must be held to the promises it

made, it will not be bound to those it did not make.”                                 United

States v. Fentress, 792 F.2d 461, 464 (4th Cir. 1986).

           We conclude that the Government did not breach the

plea agreement.      In the agreement, the Government stated that it

“will inform the court and the probation office of all facts

pertinent to the sentencing process, including all information

concerning the offenses committed[.]”                      Moreover, throughout the

proceedings, the attorney for the Government repeatedly stated

that it stood by the recommendations made in the plea agreement

concerning Banks’s advisory Guidelines range and offense level.

           Finally,           and       perhaps       most            importantly,      Banks

stipulated    that       he    would      be       subject       to     the   § 2K2.1(b)(6)

enhancement   for        using      a   firearm      in   conjunction          with   another

felony, i.e., the bank robbery.                    Although he continued to remain

silent with respect to the bank robbery charges, he nevertheless

agreed to submit to a sentencing enhancement pertaining to those

charges.      The    Government           introduced         evidence         at   sentencing

supporting imposition of that enhancement, as agreed upon by the

                                               7
parties.    The fact that the evidence also, as a matter of law,

supported application of the cross-reference is of no moment.

While it is regrettable that the parties mutually miscalculated

the Guidelines in drafting the plea agreement, the Government

continued to stand by the recommendation the agreement bound it

to make.       On these facts, we conclude that the Government was

not in breach.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     8